UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILIFE VRENA DE GUERRERO,
                     Plaintiff,
                                                                 19-CV-7284 (JPO)
                    -v-
                                                                       ORDER
 DANNY’S FURNITURE INC., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       In light of the referral of this case to Magistrate Judge Debra C. Freeman (Dkt. No. 33),

the status conference previously scheduled for February 7, 2020, is hereby adjourned sine die.

       SO ORDERED.

Dated: January 30, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
